Title: To Thomas Jefferson from Francis Eppes, 3 June 1776
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Virginia June 3d. 1776

Since my writing to you last I have had the pleasure of hearing that Mrs. Jefferson and your family are well. This we herd from Mr. Hylton who sent one of his servants up to your house. She at that time intended to be at Mr. Hyltons last Friday. If she came we shall see her in a few days.
Lord Dunmore and his motly crew have taken up their Quarte[rs] at Gwins Island in Gloucester county. I immagin you must be well acquainted with its situation as you have been oft[en] in that part of the country, from every account it is the mos[t] convenient place he cou’d have fix’d on. Some of our accounts says he has 500. some 800 men, but from the number of fresh graves at Tuckers mills, I think the former number most probable; they have thrown up a breast work on the and side. One of our regiments and the Gloucester Militia are intrenching oposit to them, so it is to be hoped they will prevent their geting any farther supply of provisions then what they have got on the Island, which is very inconsiderable. It was at first said there was 1000 head of cattle and as many sheep, but some of the inhabitants who made their escape on the appearance of the ships, says there is not above 150 cattle and the same number of sheep, and a very small quantity of corn and wheat. We hear from Carolina that Clinton has landed 1300 of his troops near Wilmington. General Lee is there and has sent to Wmsburg for the engineer. I had herd of the disaster at Quebeck tho the account had been much exagirated. You may be assurd it will give me pleasure to inform of the situation of your family as often as its in my power. [Should the? …] be depended on you may expect to hear. Our best wishes attend you I am Dr Sir Yours Affectionately,

Francis Eppes

 